
	
		III
		112th CONGRESS
		2d Session
		S. RES. 361
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Mr. Shelby (for himself
			 and Mr. Sessions) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Alabama
		  Crimson Tide football team for winning the 2011 Bowl Championship Series
		  National Championship.
	
	
		Whereas the University of Alabama Crimson Tide football
			 team won the 2012 Allstate Bowl Championship Series (referred to in this
			 preamble as BCS) National Championship Game, defeating Louisiana
			 State University by a score of 21–0 in the Mercedes-Benz Superdome in New
			 Orleans on January 9, 2012;
		Whereas this victory marks the second BCS title in the
			 last 3 years and the 14th national championship in college football for the
			 University of Alabama;
		Whereas the victory by the University of Alabama was the
			 first shutout in any BCS bowl game since the system was created in 1998 and the
			 first shutout in the championship game since the 1992 Orange Bowl;
		Whereas the 2012 BCS National Championship Game was the
			 59th postseason bowl appearance and the 33rd bowl victory for the University of
			 Alabama, both of which extend existing NCAA records for the University of
			 Alabama;
		Whereas the victory by the University of Alabama marks the
			 sixth consecutive BCS national championship for the Southeastern Conference and
			 the third consecutive BCS national championship for the State of
			 Alabama;
		Whereas the University of Alabama gained 384 yards of
			 total offense in the BCS National Championship Game, while holding the offense
			 of Louisiana State University to 5 first downs and 92 total yards, the second
			 lowest yards of total offense in BCS history;
		Whereas A.J. McCarron completed 23 of 34 passes for a
			 total of 234 yards without a turnover and was named offensive player of the
			 game;
		Whereas senior linebacker Courtney Upshaw recorded 7
			 tackles, including 1 sack, and was named defensive player of the game;
		Whereas Trent Richardson, winner of the Doak Walker Award,
			 finished with 20 carries for 96 yards and 107 all-purpose yards and scored the
			 only touchdown of the game;
		Whereas Jeremy Shelley successfully completed 5 field goal
			 attempts, setting a BCS National Championship Game record and tying an NCAA
			 bowl record;
		Whereas in 2011, the defense of the University of Alabama
			 led the nation in rushing defense, passing defense, scoring defense, and total
			 defense;
		Whereas 4 members of the Crimson Tide football team were
			 recognized as first-team All Americans by the Associated Press;
		Whereas the 2011 Crimson Tide senior class compiled a 48–6
			 record, tying a Southeastern Conference record for class victories;
		Whereas the leadership of head coach Nick Saban, whose
			 dedication and commitment to excellence instilled in his players a sense of
			 integrity, pride, sportsmanship, and perseverance, inspired both his team
			 throughout the season and the Tuscaloosa community following the devastating
			 losses in the April tornadoes;
		Whereas President Robert Witt and Athletic Director Mal
			 Moore have brought tremendous academic success and national recognition to the
			 University of Alabama athletic department and the entire university; and
		Whereas the players, coaches, and support staff of the
			 University of Alabama football team showed tremendous determination throughout
			 the season and brought great honor to the University of Alabama and the State
			 of Alabama: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 University of Alabama for winning the 2011 Bowl Championship Series National
			 Championship;
			(2)recognizes the
			 achievements of all the players, coaches, and staff whose hard work,
			 dedication, and persistence helped the Crimson Tide win a national
			 championship; and
			(3)requests the
			 Secretary of the Senate to prepare an official copy of this resolution for
			 presentation to—
				(A)the President of
			 the University of Alabama, Dr. Robert Witt;
				(B)the Athletic
			 Director of the University of Alabama, Mal Moore; and
				(C)the Head Coach of
			 the University of Alabama Crimson Tide football team, Nick Saban.
				
